
	
		III
		112th CONGRESS
		2d Session
		S. RES. 517
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2012
			Mr. Durbin (for himself
			 and Mr. Kirk) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the Northwestern Wildcats
		  Women's Lacrosse Team on winning the 2012 National Collegiate Athletic
		  Association Division I Women’s Lacrosse Championship. 
	
	
		Whereas, on May 27, 2012, the Northwestern Wildcats
			 Women’s Lacrosse Team (referred to in this preamble as the
			 Wildcats) won the National Collegiate Athletic Association
			 Division I Women's Lacrosse Championship;
		Whereas the Wildcats defeated Syracuse University by a
			 score of 8–6 in the championship game, giving the Wildcats their 7th victory
			 over the last 8 NCAA Division I Women's Lacrosse Championships;
		Whereas reigning National Player of the Year Shannon Smith
			 had 2 goals and 2 assists in the championship game;
		Whereas 2012 National Player of the Year Finalist Taylor
			 Thornton scored the game-winning goal;
		Whereas Northwestern University established their first
			 women's lacrosse team in 1982, playing in the NCAA tournament 5 times before
			 the team was disbanded in 1992 due to budget cuts;
		Whereas, in 2002, Northwestern University revived the
			 women's lacrosse team and hired former University of Maryland player Kelly
			 Amonte Hiller as head coach;
		Whereas, in 2005, the Wildcats went undefeated and won
			 their first NCAA title;
		Whereas, in 2007, the Wildcats joined the University of
			 Maryland as the only 2 teams to win 3 consecutive NCAA titles;
		Whereas, during their 5-year championship run from 2005 to
			 2009, the Wildcats were undefeated at home and had a record of 106 wins and 3
			 losses;
		Whereas the Wildcats won their 6th and 7th NCAA titles in
			 2011 and 2012;
		Whereas, in her final game for the Wildcats, Shannon Smith
			 was named Most Valuable Player at Championship Weekend for the second straight
			 year;
		Whereas, for seniors like Shannon Smith, the victory on
			 May 27, 2012 was their third NCAA championship;
		Whereas, as head coach of the Wildcats, Kelly Amonte
			 Hiller has a record of 32 wins and only 2 losses in the NCAA tournament;
		Whereas Kelly Amonte Hiller will be inducted into the
			 United States Lacrosse Hall of Fame for her performance as a player at the
			 University of Maryland and is just one more title away from tying her former
			 coach, Cindy Timchal, for the most NCAA championships;
		Whereas, as a college athlete, Kelly Amonte Hiller earned
			 All-American honors in both Women’s Lacrosse and Soccer;
		Whereas, as a lacrosse player at the University of
			 Maryland, Kelly Amonte Hiller was a 4-time All-American and the school’s record
			 holder for career goals (187), assists (132), and points (319, which is 70 more
			 points than the second-place holder);
		Whereas, for nearly a decade, Kelly Amonte Hiller played
			 for the United States Women’s National Team, leading the United States to the
			 International Federation of Women’s Lacrosse Associations World Cup titles in
			 1997 and 2001;
		Whereas Kelly Amonte Hiller was named to the Atlantic
			 Coast Conference 50th Anniversary Women’s Lacrosse Team in 2002 and to the NCAA
			 Division I 25th Anniversary Women’s Lacrosse Team in 2006; and
		Whereas the State of Illinois celebrates the Wildcats’
			 seventh championship and commends the fans, players, and coaches of all the
			 teams that competed in the 2012 NCAA Women’s Lacrosse Division I Championship:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Northwestern Wildcats Women’s Lacrosse Team (referred to in this resolution as
			 the Wildcats) on winning the 2012 National Collegiate Athletic
			 Association Division I Women's Lacrosse Championship; and
			(2)commends the
			 Wildcats players and their fans, as well as head coach Kelly Amonte Hiller, on
			 winning their seventh title in the last 8 years.
			
